Detailed Action
	This action is responsive to an original application filed on 3/26/2020 with acknowledgement that this application is a CON of PCT/JP/2018/034644 and claims a priority date of 9/29/2017 to foreign application JP2017-189883 and also claims a priority date of 9/11/2018 to foreign application JP2018-169993.
	Claims 1-8 are currently pending.  Claims 3, 7, and 8 have been withdrawn from further consideration.  Claims 1, 7, and 8 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Fuel Injection Valve Species I (Figs. 1-11), Group B Sub-Species I (Figs. 12-14), Group C Sub-Species I (Figs. 24-26), and Group E Sub-Species I (Figs. 35-39) in the reply filed on 4/6/2022 is acknowledged.
Claims 3, 7, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/2022.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered, unless noted otherwise on References Cited Form PTO-892. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The information disclosure statements (IDS) submitted on 3/26/2020, 3/30/2020, 6/11/2021, and 10/21/21 were filed on or after the application filing date of 3/26/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 501B and 502B (See Fig. 43).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 is objected to because of the following informalities:
In Claim 1 Lines 16-17, “at the predetermined distance the movable core is moved in the direction away from the nozzle hole, and” should be revised to “at the predetermined distance, and” to ensure proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0097358 A1 to Miyake et al. (“Miyake”) in view of JP-2015232334-A to Ito et al. (“Ito”).
As to Claim 1, Miyake discloses a fuel injection valve (See Fig. 1) comprising: 
a valve body (See Annotated Fig. 2A, the valve body consists of 114A, 114B, and 114C) that opens and closes a nozzle hole (Fig. 3A #10 “fuel injection port”) for injecting a fuel (See Paragraph 0034, See Fig. 2A showing a closed position and Fig. 2C showing an open position); 
a fixed core (Fig. 2A #107 “fixed core’) that generates a magnetic attraction force upon energization of a coil (See Paragraph 0042); 
a movable core (Fig. 2A #102 “anchor”) that is attracted and moved by the fixed core in a direction away from the nozzle hole (See Paragraph 0042, See Fig. 2A compared to Fig. 2C), the movable core coming into contact with the valve body when the movable core is moved by a predetermined distance to cause the valve body to start a valve opening operation (See Fig. 2C); 
a spring (Fig. 2A #110 “spring”) that is elastically deformed by the valve opening operation of the valve body and exerts a valve closing elastic force that causes the valve body to perform a valve closing operation (See Paragraphs 0035-0038, See Fig. 2A compared to Fig. 2C); and 
a cup (Fig. 2A #152 “second valve body”) that is movable relative to the valve body (See Fig. 2A compared to Fig. 2C) and transmits the valve closing elastic force to the valve body by relatively moving toward the nozzle hole and contacting the valve body (See Fig. 2A and Paragraph 0038), wherein 
the movable core includes a first core contact surface that contacts the valve body at the predetermined distance the movable core is moved in the direction away from the nozzle hole (See Annotated Fig. 2), and a second core contact surface that contacts the cup when moving in the direction away from the nozzle hole (See Annotated Fig. 2C), 
the movable core, the cup and the valve body form a fuel storage chamber (See Annotated Fig. 2A) in which fuel is accumulated when the valve body closes the nozzle hole, the fuel storage chamber being surrounded by the movable core, the cup and the valve body (See Annotated Fig. 2C), and 
the first core contact surface is located inside the fuel storage chamber (See Annotated Fig. 2A and Annotated Fig. 2C), a portion of the cup, which contacts the second core contact surface, separates an inside space of the fuel storage chamber from an outside space (See Annotated Fig. 2A and 2C).
Regarding Claim 1, Miyake does not disclose wherein the first core contact surface and the second core contact surface have a communication groove through which the inside space of the fuel storage chamber communicates with the outside space.
However, Ito discloses a fuel injection valve (See Fig. 1) comprising: 
a valve body (Fig. 2 #40) that opens and closes a nozzle hole (Fig. 1 #311) for injecting a fuel (See Machine Translation of Description Paragraph 0025); 
a fixed core (Fig. 2 #60) that generates a magnetic attraction force upon energization of a coil (See Machine Translation of Description Paragraph 0030); 
a movable core (Fig. 2 #50) that is attracted and moved by the fixed core in a direction away from the nozzle hole (See Machine Translation of Description Paragraph 0030), the movable core coming into contact with the valve body when the movable core is moved by a predetermined distance to cause the valve body to start a valve opening operation (See Machine Translation of Description Paragraph 0030 and Fig. 2); 
a spring (Fig. 1 #81 that is elastically deformed by the valve opening operation of the valve body and exerts a valve closing elastic force that causes the valve body to perform a valve closing operation (See Machine Translation of Description Paragraph 0031); and 
a cup (Fig. 1 #90), wherein 
the movable core includes a first core contact surface (Fig. 2 #53) that contacts the valve body at the predetermined distance the movable core is moved in the direction away from the nozzle hole (See Machine Translation of Description Paragraph 0030),
the movable core, the cup, and the valve body form a fuel storage chamber (See Annotated Fig. 2) in which fuel is accumulated when the valve body closes the nozzle hole (See Machine Translation of Description Paragraphs 0044-0045), the fuel storage chamber being surrounded by the movable core, the cup and the valve body (See Annotated Fig. 2), and 
the first core contact surface is located inside the fuel storage chamber (See Annotated Fig. 2),
wherein the first core contact surface has a communication groove  (Fig. 2 #55) through which the inside space of the fuel storage chamber communicates with the outside space (See Annotated Fig. 2 and Machine Translation of Description Paragraphs 0044-0045). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable core of Miyake such that it has a communication groove through which the inside space of the fuel storage chamber communicates with the outside space, as taught by Ito, for the purpose of controlling the speed of the movable core (See Machine Translation of Description Paragraph 0044).  Making such a modification would result in the first core contact surface and the second core contact surface of the movable core having the communication groove.
As to Claim 2, in reference to the fuel injection valve of Miyake in view of Ito as applied to Claim 1 above, Ito further discloses wherein the communication groove is one of a plurality of communication grooves, and the plurality of communication grooves are arranged at regular intervals in a circumferential direction when viewed from a moving direction of the movable core (See multiple communication grooves #55 arranged at ninety degree intervals in Fig. 3C).
As to Claim 4, in reference to the fuel injection valve of Miyake in view of Ito as applied to Claim 1 above, Miyake further discloses wherein the movable core includes: 
a contact portion on which the first core contact surface and the second core contact surface are formed (See Annotated Fig. 2C).
Regarding Claim 4, Miyake does not disclose comprising a core body portion that is different in material from the contact portion and has a core facing surface facing the fixed core, and 
the core body portion is outside a range in which the communication grooves extend.
However, Miyake discloses a fuel injection valve (See Fig. 5) comprising a movable core (Fig. 5 #102) having a contact portion (Fig. 5 #501) and a core body portion (See Fig. 5, the core body portion is the portion below #501) that is different in material from the contact portion (See Paragraph 0055, #501 has a plating and the portion below #501 does not) and has a core facing surface facing a fixed core (See Fig. 5, a top portion of #503 faces in a direction of #107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable core of Miyake to have a core body portion that is different in material from the contact portion and has a core facing surface facing the fixed core, as taught by Miyake, for the purpose of improving endurance on the movable core (See Paragraph 0055).  Making such a modification would result in the core body portion being outside a range in which the communication grooves extend since the communication grooves of Ito are formed on a top surface of the movable core.
As to Claim 6, in reference to the fuel injection valve of Miyake in view of Ito as applied to Claim 1 above, Ito further discloses wherein the communication groove has a bottom wall surface extending perpendicularly to a moving direction of the movable core (See #55 in Fig. 3C), and a vertical wall surface extending from the bottom wall surface in the moving direction (See #55 in Fig. 2 and 3D).

    PNG
    media_image1.png
    957
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    930
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    665
    765
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance: The prior art of Miyake in view of Ito fails to teach, disclose, or suggest, in combination with other limitations recited in dependent Claim 5: a stopper member that contacts the movable core to restrict movement of the movable core in the direction away from the nozzle hole, wherein the movable core has a third core contact surface that contacts the stopper member and is located outside the fuel storage chamber, and the first core contact surface, the second core contact surface and the third core contact surface have the communication groove.
	The fuel injection valve of Miyake in view of Ito as applied to Claim 1 above discloses a stopper member (Fig. 2A #153 “stroke stopper”), however the fuel injection valve being configured such that the stopper member contacts the movable core to restrict movement of the movable core in the direction away from the nozzle hole, wherein the movable core has a third core contact surface that contacts the stopper member and is located outside the fuel storage chamber, and the first core contact surface, the second core contact surface and the third core contact surface have the communication groove is not disclosed.  The stopper member of Miyake is located above the cup and does not come in contact with the movable core.  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the fuel injection valve of Miyake in view of Ito or other prior art such that the stopper member contacts the movable core to restrict movement of the movable core in the direction away from the nozzle hole, wherein the movable core has a third core contact surface that contacts the stopper member and is located outside the fuel storage chamber, and the first core contact surface, the second core contact surface and the third core contact surface have the communication groove is not disclosed, as there is no prior teaching in Miyake, Ito, or other prior art that indicates that making such a modification would be an obvious design choice.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE-10326343-A1 discloses a fuel injection valve comprising a movable core having a core contact surface with a communication groove.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
5/27/2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 28, 2022